DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 September 2021 has been entered.
 
Response to Amendments and Arguments
Applicant’s amendments and arguments, filed 20 September 2021, with respect to rejections under 35 U.S.C. § 112(b) have been fully considered and are persuasive. Applicant has amended the claims to add antecedent basis for transferring and removed the language drawn to products. Accordingly, the 35 U.S.C. § 112(B) rejections of claims 9-16 have been withdrawn. 

Applicant’s amendments and arguments, filed 20 September 2022, with respect to rejections under 35 U.S.C. § 102 and 103 in view of Lazar and additionally Chattopadhyay have been fully considered and are persuasive. Applicant has amended the claims to further recite a means for transferring between the aging reactor, the washing reactor, and the drying device thereby making it clear that these reactors and devices are separate. These features being separate is not taught by Lazar. Accordingly, the 35 U.S.C. § 102 and 103 rejections in view of Lazar have been withdrawn. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to Claim 9: The instant claim includes the language “a means for transferring” which appears to be an attempt to invoke 112(f). However, there is insufficient description from the specification to cover the corresponding structure. By employing means plus function language in the claim, one must set forth in the specification an adequate disclosure showing what is meant by that language. By failing to set forth an adequate disclosure it is unclear what the claimed subject matter is in regards to “a means for transferring”. See MPEP § 2181 (II).
As to Claim 12: The instant claim includes the language “a means for injecting supercritical CO2 from below said tower” which appears to be an attempt to invoke 112(f). However, there is insufficient description from the specification to cover the corresponding structure. By employing means plus function language in the claim, one must set forth in the specification an adequate disclosure showing what is meant by that language. By failing to set forth an adequate disclosure it is unclear what the claimed subject matter is in regards to “a means for transferring”. See MPEP § 2181 (II).
As to Claim 12: The instant claim includes the language “a means for entering solvent-loaded granules from below said tower” which appears to be an attempt to invoke 112(f). However, there is insufficient description from the specification to cover the corresponding structure. By employing means plus function language in the claim, one must set forth in the specification an adequate disclosure showing what is meant by that language. By failing to set forth an adequate disclosure it is unclear what the claimed subject matter is in regards to “a means for transferring”. See MPEP § 2181 (II).
As to Claim 12: The instant claim includes the language “a means for exiting CO2-loaded granules from above said tower” which appears to be an attempt to invoke 112(f). However, there is insufficient description from the specification to cover the corresponding structure. By employing means plus function language in the claim, one must set forth in the specification an adequate disclosure showing what is meant by that language. By failing to set forth an adequate disclosure it is unclear what the claimed subject matter is in regards to “a means for transferring”. See MPEP § 2181 (II).
As to Claim 14: The instant claim includes the language “a means for injecting supercritical N2 from below said second tower” which appears to be an attempt to invoke 112(f). However, there is insufficient description from the specification to cover the corresponding structure. By employing means plus function language in the claim, one must set forth in the specification an adequate disclosure showing what is meant by that language. By failing to set forth an adequate disclosure it is unclear what the claimed subject matter is in regards to “a means for transferring”. See MPEP § 2181 (II).
As to Claim 14: The instant claim includes the language “a means for entering the CO2-charged granules from below said second tower” which appears to be an attempt to invoke 112(f). However, there is insufficient description from the specification to cover the corresponding structure. By employing means plus function language in the claim, one must set forth in the specification an adequate disclosure showing what is meant by that language. By failing to set forth an adequate disclosure it is unclear what the claimed subject matter is in regards to “a means for transferring”. See MPEP § 2181 (II).
As to Claim 14: The instant claim includes the language “a means for exiting the granules charged with a pressurized inert gas from above said second tower” which appears to be an attempt to invoke 112(f). However, there is insufficient description from the specification to cover the corresponding structure. By employing means plus function language in the claim, one must set forth in the specification an adequate disclosure showing what is meant by that language. By failing to set forth an adequate disclosure it is unclear what the claimed subject matter is in regards to “a means for transferring”. See MPEP § 2181 (II).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew J. Oyer/Primary Examiner, Art Unit 1767